Citation Nr: 9919024	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including glaucoma.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 to June 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
at a May 1999 hearing before a Member of the Board at the 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, the veteran raised the issue of entitlement to 
an increased evaluation for service-connected irritable colon 
syndrome which is currently evaluated as 10 percent 
disabling.  This issue has been neither procedurally prepared 
nor certified for appellate review and the Board is referring 
it to the RO&IC for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board further notes that during the veteran's hearing, 
while the veteran also raised the issue of entitlement to 
service connection for hiatal hernia as secondary to 
irritable colon syndrome, the record reveals that the RO&IC 
has already considered this claim on both a direct and 
secondary basis, and that current appellate review is 
therefore not confined to consideration of service connection 
for hiatal hernia on a direct basis.  Consequently, as 
explained more fully below, the Board finds that remand is 
warranted for the claim for service connection for a hiatal 
hernia on a direct basis and as secondary to service-
connected disability. 

Finally, in view of the fact that the most recent Department 
of Veterans Affairs (VA) visual examination has revealed eye 
disability which has not been diagnosed as glaucoma, i.e., 
ocular hypertension, the Board has broadened the issue on 
appeal to include entitlement to service connection for any 
eye disorder.  



REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record reveals that as to both of the 
veteran's claims, there is in-service evidence of relevant 
symptomatology.  More specifically, as to the claim for 
service connection for an eye disorder, including glaucoma, a 
service ophthalmological examination in August 1974 revealed 
deep central cupping, tonometry applanation (TA) of 21 and 
22, and a diagnosis of ocular hypertension.  

With respect to the claim for service connection for hiatal 
hernia, it is noted that service medical records reveal 
gastrointestinal (GI) symptoms in October and November 1957, 
August 1961, May and July 1969 (although it is noted that 
these symptoms were diagnosed as related to flu syndrome), 
and September 1970, and that the veteran complained of 
constant indigestion and gas at the time of his periodic 
physical examination in May 1971. 

In addition, there have been recent VA diagnoses of open 
angle glaucoma and ocular hypertension, and a January 1994 
diagnosis of hiatal hernia with reflux based on diagnostic 
examination conducted in November 1993.  Moreover, the Board 
notes that the record reveals that the veteran is a 
cytologist, that he has therefore had medical training, and 
that he has expressed his own opinions regarding the 
relationship between in-service diagnoses and symptoms and 
post-service diagnoses.  

With respect to glaucoma, it is noted that he has also 
provided numerous articles in support of his contention that 
his current diagnosis of glaucoma was initially manifested in 
service.  

Consequently, while the relationship between the in-service 
trauma and current disability is currently based solely on 
the opinions of the veteran which are currently lacking in 
adequate foundation since there is currently inadequate 
evidence on which to base a decision as to their probative 
value, these opinions, the in-service symptomatology, the 
current diagnoses, and the referenced articles at least make 
the claims capable of substantiation and therefore well 
grounded under Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As a result, the Board finds that the veteran should be 
afforded additional comprehensive medical examinations to 
determine the etiology of all eye disorders, including 
glaucoma, and the veteran's hiatal hernia.

While in remand status, the RO&IC is further directed to 
request that the veteran furnish a list of all medical 
courses taken by the veteran, and any and all medical 
licenses or certifications obtained by the veteran, 
including, but not limited to, his certification as a 
technician in cytology.  The veteran should be further 
invited to offer any additional evidence he may possess which 
would assist the Board in determining the probative value of 
any opinion offered by the veteran in this matter.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO&IC for the following development:

1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have recently treated him for any eye 
disorder, including glaucoma, and his 
hiatal hernia.  


After obtaining any necessary 
authorization or medical releases, the 
RO&IC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  The RO&IC 
should also request that the veteran 
furnish a list of all medical courses 
taken by the veteran, and any and all 
medical licenses or certifications 
obtained by the veteran, including, but 
not limited to, his certification as a 
technician in cytology.  The veteran 
should be further invited to offer any 
additional evidence he may possess which 
would assist the Board in determining the 
probative value of any opinion offered by 
the veteran in this matter.  Regardless 
of the veteran's response, the RO&IC 
should secure all outstanding VA 
treatment reports.

2.  Thereafter, the RO&IC should arrange 
for VA examinations by appropriate 
specialists to determine the nature, 
status, and etiology of any eye disorder, 
including glaucoma, and the veteran's 
hiatal hernia.  The examination reports 
should include a detailed description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment; all indicated studies should 
be done.  

The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination and the examination reports 
must be annotated in this regard.  



The examiners must be requested to 
express opinions as to whether any 
current eye disorder including glaucoma, 
and hiatal hernia are related to service 
or service-connected disability. 

In this regard, with respect to the 
veteran's hiatal hernia, the examiner is 
also specifically requested to render an 
opinion as to the degree of medical 
probability that some quantifiable 
component of the veteran's hiatal hernia 
represents aggravation by his service-
connected irritable colon syndrome.  If 
such aggravation is found present, the 
appropriate examiner should address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of hiatal hernia found 
present; (2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected 
irritable bowel syndrome based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of hiatal hernia 
are proximately due to the service-
connected irritable bowel syndrome.  Any 
opinions expressed by either examiner 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences as to his 
claims as the information requested on 
the examinations address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655(b) (1998).  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



3.  Thereafter, the RO&IC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
RO&IC should carefully review the 
examination reports and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
if they are not, the RO&IC should 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the completion of any 
development deemed essential in addition 
to that specified above, the RO&IC should 
readjudicate the claims of entitlement to 
service connection for an eye disorder, 
including glaucoma, and hiatal hernia, 
including as secondary to service-
connected irritable bowel syndrome with 
application of 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


